DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant requests that claim 19 be rejoined and examined with elected Species B (Figs. 15-56B), stating that “Paragraph [0232] positions the induction coil 210 in the patient’s urinary tract 2. However, at the end of the paragraph, it states “[alternatively, the induction coil 210 may be positioned in the abdominal cavity, outside of the bladder, in the peritoneal cavity, in any other convenient location in vivo, or external to the patient.” This supports positioning of the induction coil outside of the urinary tract in accordance with elected Species B.” However, the examiner respectfully disagrees. Claim 19 does not pertain to the induction coil being positioned outside of the urinary tract, but rather the induction coil comprising a conductive wire at least partially disposed on a flexible sheet. Species B is drawn to figs. 15-56B with induction coil 662 (paragraph 0309), while induction coil 210 as cited by the applicant on a flexible sheet 212 is disclosed in Species A of figs. 1-14. Even if arguendo the induction coil 210 can be positioned outside of the urinary tract, the pump 110 is not located outside of the urinary tract. Thus, claim 19 is not drawn to elected Species B.
Response to Amendment
An amendment was submitted on 06/16/2022. Claims 1, 13, 15, 18, 20-21, 32, 51-52, 57, 60, 63, 70, and 71 have been amended, claim 12 has been canceled. and claim 2, 19, and 38 remain withdrawn from consideration. Currently, claims 1-11 and 13-71 are pending, and claims 1, 3-11, 13-18, 20-37, and 39-71 are being examined.
An amendment was submitted on 02/08/2022 in response to the restriction requirement sent on 01/28/2022. Claims 1-3, 6, 8-9, 15, 18, 20-21, 23, 26-27, 33, 36, and 38-42 have been amended, and claims  46-71 have been added. Claims 1-71 are currently pending.
However, claims 2, 19 and 38 are withdrawn from consideration as being directed to nonelected Species A of Figs. 1-14 (i.e., wherein the pump is implanted within the urinary tract, whereas elected Species B discloses wherein the pump is implanted outside of the urinary tract).
Therefore, claims 1, 3-18, 20-37, and 39-71 are currently being examined
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1,3, 5-11, 13-18, 22-26, 33-37, 39-44, 46-52, 56, 61-65, and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 20040147871) in view of Norton (US 4531933).
Regarding claim 1, Burnett discloses a pump assembly for increasing urine output (“urinary bladder”, see abstract and paragraph 0072, “The applications of the devices and systems discussed above are not limited to certain treatments, but may include any number of other maladies”), the assembly comprising:
at least one ureteral catheter 107 comprising a distal portion 107 (fig. 14, uptake tubing 107, see paragraph 0053) configured to be positioned in a renal pelvis (paragraph 0066, “The device may be designed to drain a variety of different fluid collections including, but not limited to…”, also see paragraph 0072, thereby suggesting that the distal portion can be placed within the renal pelvis and/or the ureter of the patient), and a proximal portion 108 comprising a drainage lumen (fig. 14, outflow tube 108, see paragraph 0054), and
a pump 101 (fig. 14, pump 101 within subcutaneous space 112, see paragraph 0055) configured to provide negative pressure to at least one of the renal pelvis or kidney through the drainage lumen of the at least one ureteral catheter (paragraph 0050, “The fluid management system may be configured to drain fluid collections from a variety of different regions”, thereby broadly suggesting that the pump is configured to provide negative pressure to the renal pelvis through the drainage lumen when placed in the renal pelvis”), the pump comprising at least one fluid port in fluid communication with the drainage lumen of the proximal portion of the ureteral catheter for receiving fluid form the kidney (see annotated fig. 14 below), wherein at least a portion of the pump is configured to be positioned with a body (fig. 14, pump 101 within subcutaneous space 112, see paragraph 0055),
but fails to teach wherein the distal portion comprises a retention portion configured to be positioned within the renal pelvis, the retention portion comprising at least one protected drainage port which permits fluid flow into the drainage lumen, and wherein the retention portion is configured to establish an outer periphery that inhibits mucosal tissue from occluding the at least one protected drainage hole upon application of negative pressure through the catheter

    PNG
    media_image1.png
    714
    552
    media_image1.png
    Greyscale

However, Norton teaches a ureteral stent (abstract) comprising a retention portion 14 configured to be positioned within the renal pelvis (figs. 1-2, proximal end 14 within renal pelvis 12, also see abstract, “A retention coil is formed on the proximal end of the tubular member for reception in the renal pelvis”), the retention portion comprising at least one protected drainage port (see annotated fig. 5 below, drainage hole in inner radius is protected by outer periphery) which permits fluid flow into the drainage lumen (col. 2, lines 59-63, “Drainage holes 17 are provided throughout the entire length of the helical coil stent leading to the lumen, although there is a greater concentration of the drainage holes at the proximal end”), wherein the retention portion is configured to establish an outer periphery that inhibits mucosal tissue from occluding the at least one protected drainage hole upon application of negative pressure through the catheter (see annotated fig. 5 below, the inner drainage hole is protected by the outer periphery since the outer periphery spaces the protected drainage hole away from surrounding tissue, thus inhibiting mucosal tissue from occluding the protected drainage hole)

    PNG
    media_image2.png
    271
    680
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burnett by adding a retention portion configured to be positioned within the renal pelvis, the retention portion comprising at least one protected drainage port which permits fluid flow into the drainage lumen, wherein the retention portion is configured to establish an outer periphery that inhibits mucosal tissue from occluding the at least one protected drainage hole upon application of negative pressure through the catheter, as taught by Norton, for the purpose of providing a suitable means of keeping the device within the body of the patient (col. 3, lines 12-17, “It will be appreciated that with each of the designs, the retention coils or hook forms provide an effective means for preventing both upward or downward migration of the stent yet the construction is soft and pliable and provides a non-traumatic "spring effect" especially during times when the patient is active.”)
Regarding claim 3, Burnett discloses wherein at least a portion of the pump is configured to be implanted within the body external to the urinary tract (fig. 14, pump 101 within subcutaneous space 112, see paragraph 0055)
Regarding claim 5, Burnett discloses wherein the at least one fluid port comprises an inflow port and an outflow port (fig. 14, inflow catheter 107 connected to an inflow port, and outflow tubing 108 connected to an outflow port), the pump assembly further comprising at least one outflow catheter 108 in fluid communication with the outflow port, wherein the outflow catheter is configured to conduct the fluid received from the drainage lumen of the at least one ureteral catheter away from the pump (fig. 14, outflow tubing 108 connected from pump 101 to bladder 110 away from the pump).
Regarding claim 6, Burnett discloses wherein the outflow catheter comprises a first end connected to the outflow port of the at least one fluid port of the pump and a second end configured to be positioned in a bladder for expelling the fluid into the bladder (fig. 14 outflow tube 108 has first end connected to pump, second end positioned in bladder 110 for expelling the fluid into the bladder)
Regarding claim 7, Burnett in fig. 14 fails to teach wherein a portion of the at least one ureteral catheter is positioned within a lumen of the at least one outflow catheter
However, the embodiment of Burnett taught in fig. 12G teaches that the two lumens can be nested within each other (fig. 12G, outflow lumen 108” within inflow lumen 107”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burnett in fig. 14 to have a portion of the at least one ureteral catheter positioned within a lumen of the at least one outflow catheter, as taught and suggested by embodiment of fig. 12G, for the purpose of providing a suitable means of keeping the tubing compact, thereby minimizing the amount of tubing that would be inside the patient
Regarding claim 8, Burnett discloses wherein the portion of the at least one ureteral catheter is configured to extend through an opening in a bladder wall (fig. 12A, tube 107 extending through opening of bladder 110).
Regarding claim 9, Burnett in fig. 14 discloses a tubular shunt 109 configured to extend through a bladder wall 110, and wherein a portion of the outflow catheter is positioned within a lumen of the shunt (fig. 14, shunt 109 with outflow tube 108 and bladder 110), but does not disclose wherein both portions of the at least one ureteral catheter and the at least one outflow catheter are positioned within a lumen of the tubular shunt.
However, the embodiment of Burnett taught in fig. 12A teaches wherein both the portions of the at least one ureteral catheter and the at least one outflow catheter are positioned within a lumen of the tubular shunt (fig. 12A, inflow tube 107 and outflow tube 108 are within the shunt 109 within bladder 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burnett to have both the portions of the at least one ureteral catheter and the at least one outflow catheter be positioned within the lumen of the tubular shunt as taught and suggested by embodiment of fig. 12A, for the purpose of providing a suitable location for both the lumens to reside within the patient, thereby minimizing the amount of incisions requires in the bladder to accommodate the tubing.
Regarding claim 10, Burnett in fig. 14 discloses wherein the inflow port is configured to receive the first end of the at least one ureteral catheter, but fails to teach wherein the outflow port extends at least partially around the inflow port.
However, the embodiment of Burnett taught in fig. 12G teaches wherein the two ports are concentric with each other (fig. 12G, outflow lumen 108” within inflow lumen 107”, suggesting that the respective pump ports are also concentric)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burnett by having the outflow port extend at least partially around the inflow port as taught and suggested by embodiment of fig. 12G, for the purpose of providing a suitable location for both of the pump ports that minimizes the amount of tubing within the patient.
Regarding claim 11, Burnett discloses wherein the pump comprises a positive displacement pump (paragraph 0055, “The pump 101 may be configured as a peristaltic pump”, which is a type of positive displacement pump).
Regarding claim 12, Burnett, as modified by Norton, disclose wherein the retention portion of the at least one ureteral catheter comprises an outer periphery which prevents mucosal tissue from occluding one or more protected drainage holes upon application of negative pressure through the catheter (see Norton, see annotated fig. 5 below, outer periphery protects inner drainage holes from occlusion)

    PNG
    media_image2.png
    271
    680
    media_image2.png
    Greyscale

Regarding claim 13, Burnett, as modified by Norton, discloses wherein the retention portion comprises a coil (fig. 2, helical coil 14 at distal end), and wherein the one or more protected drainage holes extend through a radially inwardly facing portion of a sidewall of the coil (see Norton, see annotated fig. 5 above, the drainage hole in the inner radius would be protected).
Regarding claim 14, Burnett is silent to wherein the pump is configured to provide negative pressure ranging from 0 mmHg to 150 mmHg to the drainage lumen of the at least one ureteral catheter, as measured at the at least one fluid port of the pump.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device Burnett to provide negative pressure ranging from 0 mmHg to 150 mmHg to the drainage lumen of the at least one ureteral catheter, as measured at the at least one fluid port of the pump, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, the device of Burnett would not operate differently with the claimed negative pressure range and since the device was designed to remove excess fluids, it would have operated properly within this range. Further, applicant places no criticality on the range claimed, indicating a large number of ranges (see application specification, paragraph 0168, “In some examples, the negative pressure applied to the proximal end of the bladder catheter or the proximal end of the ureteral catheter can range from about 0.1 mmHg to about 150 mm Hg, or about 0.1 mm Hg to about 50 mm Hg, or about 0.1 mm Hg to about 10 mm Hg, or about 5 mm Hg to about 20 mm Hg…”).
Regarding claim 15, Burnett discloses wherein the pump is configured to produce a negative pressure (see claim 43, “negative pressure… with the pump”) in the renal pelvis to facilitate urine flow towards the drainage lumen of the at least one ureteral catheter (claim 43, the negative pressure would be configured to facilitate urine flow towards the drainage lumen when urine is present within the kidney during application of negative pressure).
Regarding claim 16, Burnett discloses wherein the pump comprises a battery (paragraph 0065, “non-magnetically powered pumps in which the implanted pump may be powered by a battery or other implantable power source”).
Regarding claim 17, Burnett discloses wherein the pump further comprises an induction coil electronically coupled to the battery for providing power to the pump and for recharging the battery (paragraph 0016, “In this variation, the pump may be tethered to an inductive charging coil for recharging [i.e., recharging a battery] or, if a battery with sufficient life is used, may carry its own independent power supply”)
Regarding claim 18, Burnett discloses wherein the induction coil (“inductive charging coil”, see [0038]) is configured to generate power when exposed to an electromagnetic field generated by a remote device positioned outside or within the body (an induction coil used in inductive charging is inherently configured to generate power when using electromagnetic induction [i.e., exposed to an electromagnetic field]).
Regarding claim 22, Burnett discloses wherein the pump further comprises a wireless transceiver 128 configured to receive operating instructions from a remove computer device 116 and to provide information about negative pressure treatment from the pump to the remote computer device, (fig. 14, radiowave or electromagnetic signal generators and receivers 128 and 129, paragraph 0065, “For example, if the sensors detect negative feedback, the physician and/or the patient may activate the pump 101 using the external controls 116 at their discretion”)
Regarding claims 23-24, Burnett, as modified by Norton, discloses wherein the at least one ureteral catheter comprises at least one axially deformable segment configured to increase in length to accommodate movement, wherein the axially deformable segment comprises at least one axially stretchable segment (see Norton, “It will be appreciated that with each of the designs, the retention coils or hook forms provide an effective means for preventing both upward or downward migration of the stent yet the construction is soft and pliable and provides a non-traumatic “spring effect” especially during times when the patient is active”).
Regarding claim 25, Burnett, as modified by Norton, discloses wherein, in a deployed configuration, a diameter of the retention portion is greater than a diameter of the drainage lumen (see Norton, fig. 1, retention coil in renal pelvis 12 spans a space longer than the width of the stent across the ureter 11). 
Regarding claim 26, Burnett, as modified by Norton, discloses a system for increasing urine output comprising: (a) the pump assembly of claim 1 (see analysis of claim 1 above), and (b) a controller 116 in wired or wireless communication with pump of the pump assembly, wherein the controller is configured to direct operation of the pump to control a flow rate of fluid passing through a fluid conduit of the pump (fig. 14, external control mechanism 116 communicating with pump 101 using signal generators and receivers 128 and 129, see paragraph 0065).
Regarding claim 33, Burnett discloses the system further comprising at least one pressure sensor 122 on an exterior surface of a housing of the pump configured to measure intra-abdominal pressure (paragraph 0065, peritoneal pressure sensor 122 is configured to measure intra-abdominal pressure when placed in the peritoneal area), wherein the pump is at least partially implanted in an abdominal cavity, but fails to teach wherein the pressure sensor is on an exterior surface of a housing of the pump.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burnett to have the pressure sensor be located on an exterior surface of a housing of the pump for the purpose of providing a more direct location for measuring intra-abdominal pressure, and since rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 34, Burnett discloses wherein the controller is further configured to: receive and process information from the at least one pressure sensor to determine the intra-abdominal pressure, compare the determined intra-abdominal pressure to a target value for intra-abdominal pressure (i.e., a threshold value), and adjust the pump to increase a magnitude of the negative pressure provided to the renal pelvis when the determined intra-abdominal pressure is greater than the target value (paragraph 0065, “The pump 101 can also be programmed to be activated under certain circumstances, e.g., once the peritoneal pressure sensor 122 experiences a pressure above a certain threshold”, activation of the pump would be increasing a magnitude of negative pressure from zero to non-zero).
Regarding claim 35, Burnett is silent to wherein the controller is configured to continue providing the increased magnitude of negative pressure to the renal pelvis until intra-abdominal pressure measured by the at least one pressure sensor decreases below the target value for intra-abdominal pressure (paragraph 0065, the pump activates when the intra-abdominal pressure reaches above a threshold).
However, since the pressure sensor is configured to activate the pump when the intra-abdominal pressure reaches above a threshold, and the pump would keep receiving the signal to activate from the pressure sensor if the abdominal pressure is above the threshold (paragraph 0065), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller disclosed in Burnett to be configured to continue providing the increased magnitude of negative pressure to the renal pelvis until intra-abdominal pressure measured by the at least one pressure sensor decreases below the target value for intra-abdominal pressure for the purpose of providing a suitable means of bringing the intra-abdominal pressure back to a safe level, thereby minimizing dangers to the patient.
Regarding claim 36, Burnett, as modified by Norton, discloses a method for providing negative pressure therapy to a portion of a urinary tract, the method comprising: positioning the pump of the pump assembly of claim 1 at a deployment position with the body (see analysis of claim 1 above), establishing fluid communication between the pump 101 and the drainage lumen of the at least one ureteral catheter 107 (see Burnett, fig. 14 pump 101 and uptake tube 107 in communication with each other), and activating the pump 101, thereby causing the pump to provide negative pressure to the renal pelvis through the drainage lumen of the at least one ureteral catheter (see Norton, fig. 1, pump of Burnett would apply negative pressure to the renal pelvis with the retention structure 14 and location thereof 12 disclosed in Norton).
Regarding claim 37, Burnett is silent to wherein the negative pressure is delivered in a range from 0 mmHg to 150mmHg, as measured at the at least one fluid port  of the pump.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device Burnett to provide negative pressure ranging from 0 mmHg to 150 mmHg to the drainage lumen of the at least one ureteral catheter, as measured at the at least one fluid port of the pump, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, the device of Burnett would not operate differently with the claimed negative pressure range and since the device was designed to remove excess fluids, it would have operated properly within this range. Further, applicant places no criticality on the range claimed, indicating a large number of ranges (see application specification, paragraph 0168, “In some examples, the negative pressure applied to the proximal end of the bladder catheter or the proximal end of the ureteral catheter can range from about 0.1 mmHg to about 150 mm Hg, or about 0.1 mm Hg to about 50 mm Hg, or about 0.1 mm Hg to about 10 mm Hg, or about 5 mm Hg to about 20 mm Hg…”).
Regarding claim 39, Burnett discloses wherein the deployment position within the body comprises a position within a subcutaneous space external to the urinary tract (paragraph 0055, “The pump 101 may be placed under the skin 111 in either the subcutaneous space 112…”)
Regarding claim 40, Burnett discloses wherein the pump assembly further comprises an outflow catheter 108 extending from the pump 101 to a bladder 110 for conducting the fluid from the pump to the bladder through a lumen of the outflow catheter for conducting the fluid from the body (fig. 12, outflow tube 108 and pump 101 emptying fluid from intake tube 107 into the bladder 110, see paragraph 0054).
Regarding claim 41, Burnett, as modified by Norton, discloses the method further comprising advancing the at least one ureteral catheter to the kidney or renal pelvis (see Norton, fig. 1, stent within renal pelvis 14 advanced through ureter 11) through a urinary tract, and deploying the retention portion 14 of the at least one ureteral catheter in the renal pelvis (see Norton, fig. 1, retention coil 14 within renal pelvis 12)
Regarding claim 42, Burnett, as modified by Norton, discloses the method further comprising positioning the at least one outflow catheter 108 through at least one opening in a wall of a bladder 110 (see Burnett, fig. 14, outflow catheter 108 is placed through an opening in a wall of a bladder 110), but fails to teach the method comprising positioning the at least one ureteral catheter through the at least one opening of a bladder.
However, the embodiment of Burnett taught in fig 12A teaches wherein the both the ureteral catheter 107 and the outflow catheter 108 are placed through an opening in a wall of a bladder 110 (fig. 12A, inflow tube 107 and outflow tube 108 in wall of bladder 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Burnett to place both the ureteral catheter and the outflow catheter through an opening in a wall of a bladder for the purpose of providing a suitable location for both the lumens to reside within the patient, thereby minimizing the amount of incisions requires in the bladder to accommodate the tubing.
Regarding claim 43, Burnett discloses wherein the portion of the at least one ureteral catheter passing through the at least one opening in the wall of the bladder is enclosed within a lumen of the at least one outflow catheter (see annotated fig. 12G below).

    PNG
    media_image3.png
    284
    378
    media_image3.png
    Greyscale

Regarding claim 44, Burnett discloses wherein portions of the at least one ureteral catheter and the outflow catheter passing through the at least one opening of the bladder wall are enclosed in a tubular shunt (fig. 12A, inflow tubing 107 and outflow tubing 108 within shunt 109 within wall of bladder 110).
Regarding claim 46, Burnett, as modified by Norton discloses wherein the retention portion is configured to be positioned in a renal pelvis of a patient (see Norton, coil 14 inside renal pelvis 12).
Regarding claim 47, Burnett discloses wherein the patient is an animal (abstract, “any fluid collection within the body of a human, or a non-human mammal”).
Regarding claim 48, Burnett, as modified by Norton, discloses wherein the retention portion is configured to be positioned in a renal pelvis of a patient (paragraph 0071, “the device is primarily contemplated for use in human patients”)
Regarding claim 49, Burnett, as modified by Norton, discloses wherein the patient is an animal (paragraph 0071, “the invention will also have veterinary uses… in equine, bovine, canine, feline, and other mammalian species”)
Regarding claim 50, Burnett, as modified by Norton, discloses the method wherein the retention portion is configured to be positioned in a renal pelvis of a patient (see Norton, fig. 1, retention coil 14 in renal pelvis 12).
Regarding claim 51, Burnett, as modified by Norton, discloses wherein the patient is an animal (paragraph 0071, “the invention will also have veterinary uses… in equine, bovine, canine, feline, and other mammalian species”).
Regarding claim 52, Burnett discloses a negative pressure therapy device for inducing negative pressure in a portion of a urinary tract (paragraph 0072, “The applications of the devices and systems discussed above are not limited to certain treatments, but may include any number of other maladies”), the device comprising a urinary catheter comprising:
(a) an inflow catheter 107 comprising a first end configured to be in fluid communication with an implanted negative pressure source 101 that is implanted outside of the urinary tract (fig. 14, inflow tubing 107 with pump 101 implanted in subcutaneous area 112), with an inflow drainage lumen for conducting fluid from the renal pelvis to the negative pressure source (fig. 14, inflow tubing 107 has a lumen) and Page 10 of 18Application No. 16/856,339Paper Dated: February 8, 2022In Reply to USPTO Correspondence of January 28, 2022Attorney Docket No. 08862-2001513(b) an outflow conduit 108 comprising a first end configured to be in fluid communication with the implanted negative pressure source 101 (fig. 14, outflow tubing 108 with pump 101), and a second end configured to be positioned in a bladder 110 of the patient for expelling the fluid into the bladder (fig. 14, outflow tubing 108 leading to bladder 110), wherein when negative pressure is applied through the at least one inflow drainage lumen by the negative pressure source, fluid is drawn into the at least one inflow drainage lumen through at least one drainage hole passes through the at least one inflow drainage lumen, and passes through at least one outflow drainage lumen of the outflow conduit or outflow catheter for expelling the fluid into the bladder (paragraph 0002, “capable of draining fluid from a bodily cavity into another bodily cavity, such as a bladder),
But fails to teach a second end comprising a retention portion configured to be deployed within a renal pelvis of the urinary tract, the retention portion comprising at least one protected drainage hole leading to at least one inflow drainage lumen, the inflow drainage lumen for conducting fluid from the renal pelvis to the negative pressure source, wherein the retention portion is configured to establish an outer periphery that inhibits mucosal tissue from occluding the at least one protected drainage hole upon application of negative pressure through the catheter.
However, Norton teaches a drainage stent leading into the kidney (abstract) comprising a retention portion 14 configured to be deployed within a renal pelvis 12 of the urinary tract, the retention portion comprising at least one protected drainage hole leading to at least one inflow drainage lumen (see annotated fig. 5 below), and the inflow drainage lumen for conducting fluid from the renal pelvis 12 to the bladder 13 (figs 1-2, retention portion 14 in rental pelvis, comprising drainage holes to an inflow lumen, see abstract), wherein the retention portion is configured to establish an outer periphery that inhibits mucosal tissue from occluding the at least one protected drainage hole upon application of negative pressure through the catheter (see annotated fig. 5 below, the inner drainage hole is protected by the outer periphery since the outer periphery spaces the protected drainage hole away from surrounding tissue, thus inhibiting mucosal tissue from occluding the protected drainage hole).

    PNG
    media_image2.png
    271
    680
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burnett by adding a retention portion configured to be positioned within the renal pelvis, the retention portion comprising at least one drainage port which permits fluid flow into the drainage lumen, as taught by Norton, for the purpose of providing a suitable means of keeping the device within the body of the patient (col. 3, lines 12-17, “It will be appreciated that with each of the designs, the retention coils or hook forms provide an effective means for preventing both upward or downward migration of the stent yet the construction is soft and pliable and provides a non-traumatic "spring effect" especially during times when the patient is active.”)
Regarding claim 56, Burnett discloses wherein the inflow catheter 107 is configured to connect to an inflow port of the negative pressure source and the outflow conduit 108 is configured to connect to an outflow port of the negative pressure source (fig. 14, uptake tube 107 and outflow catheter 108, connected to the respective locations on pump 101) such that fluid passes from the at least one inflow drainage lumen, through the negative pressure source, to the at least one outflow drainage lumen (paragraph 0054).
Regarding claim 61, Burnett, as modified by Norton, discloses a system for inducing negative pressure in a portion of a urinary tract, the system comprising: an implantable negative pressure source 101 configured to be implanted within a body outside of the urinary tract (see Burnett, fig. 14, pump 101 within subcutaneous space 112 outside the urinary tract, see paragraph 0055), and the negative pressure therapy device of claim 52 (see analysis of claim 52 above)
Regarding claim 62, Burnett disclosed wherein the implantable negative pressure source comprises a pump (fig. 12A, pump 101, see paragraph 0055).
Regarding claim 63, Burnett is silent to wherein the negative pressure applied to the proximal end of the inflow catheter ranges from 0.1 mmHg to 150 mm Hg.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device Burnett to provide negative pressure ranging from 0 mmHg to 150 mmHg to the drainage lumen of the at least one ureteral catheter, as measured at the at least one fluid port of the pump, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the instant case, the device of Burnett would not operate differently with the claimed negative pressure range and since the device was designed to remove excess fluids, it would have operated properly within this range. Further, applicant places no criticality on the range claimed, indicating a large number of ranges (see application specification, paragraph 0168, “In some examples, the negative pressure applied to the proximal end of the bladder catheter or the proximal end of the ureteral catheter can range from about 0.1 mmHg to about 150 mm Hg, or about 0.1 mm Hg to about 50 mm Hg, or about 0.1 mm Hg to about 10 mm Hg, or about 5 mm Hg to about 20 mm Hg…”).
Regarding claim 64, Burnett discloses the system further comprising a controller 116 configured to regulate negative pressure provided by the negative pressure source (fig. 14, external controller 116, see paragraph 0065) within a pressure range that facilitates increased urine production from the kidney (any negative pressure provided by the negative pressure source would facilitate increased urine production from the kidney).
Regarding claim 65, Burnett discloses the system further comprising one or more physiological sensors configured to provide information representative of the at least one physical condition to the controller (paragraph 0059, “For instance, one or both sensors 122, 124 may detect fluid pressures and/or various chemical parameters such as pH of the fluid, or the presence of certain chemicals, etc.”), and wherein the controller is configured to actuate or cease operation of the negative pressure source based on the information representative of the at least one physical condition (paragraph 0059, One or both sensors 122, 124 may also be configured to provide positive and/or negative feedback to the control mechanism, such as the externally located drive unit 102 or an integrated controller located within the pump 101, in the control of fluid flows.)
Regarding claim 68, Burnett discloses wherein the pump is further configured to expel fluid from the pump chamber to the at least one outflow drainage lumen (paragraph 0054, “ The uptake tubing 107 leads to the pump 101, which may be used to actively pump or urge the fluid from the uptake tubing 107 and through the outflow tube 108 and into the bladder 110.”)
Regarding claim 69, Burnett discloses wherein the negative pressure source comprises a wireless transceiver 128 configured to receive operating instructions from a remove computer device 116 and to provide information about negative pressure treatment from the pump to the remote computer device, (fig. 14, signal generators and receivers 128 and 129, paragraph 0065, “For example, if the sensors detect negative feedback, the physician and/or the patient may activate the pump 101 using the external controls 116 at their discretion”)
Claims 4, 53-55 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Norton, and in further view of Malbec (US 5044902)
Regarding claim 4, Burnett discloses wherein the device comprises a peristaltic pump (paragraph 0055), wherein the pump is configured to draw the fluid through the drainage lumen of the at least one ureteral catheter to the pump chamber, thereby exerting the negative pressure to at least a portion of the interior of the renal pelvis (claim 43, “The method of claim 42 wherein drawing the excess fluid comprises creating a negative pressure within the first tube member with the pump.”), but is silent to wherein the pump comprises: a housing defining at least one fluid inflow port fluidly connected to the at least one inflow drainage lumen and at least one outflow port fluidly connected to the at least one outflow drainage lumen; and a pump chamber at least partially enclosed within the housing fluidly connected to the at least one fluid inflow port and the at least one fluid outflow port.
However, Malbec teaches a pump assembly (abstract) wherein the pump comprises: a housing 8 defining at least one fluid inflow port fluidly connected to the at least one inflow drainage lumen and at least one outflow port fluidly connected to the at least one outflow drainage lumen (fig. 1, housing 8 defining openings 10 at inflow and outflow sides, which connect to the lumens of tubing 11), and
A pump chamber 5 at least partially enclosed within the housing 8 fluidly connected to the at least one fluid inflow port and the at least one fluid outflow port (fig. 1, disk 5 with planet gears 22 connected to housing 8), wherein the pump is configured to draw the fluid through the at least one inflow drainage lumen to the pump chamber, thereby exerting a negative pressure to at least a portion of the renal pelvis (abstract, a peristaltic pump would inherently draw fluid from an inflow lumen to the pump chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump disclosed in Burnett with a housing defining at least one fluid inflow port and at least one outflow port, and a pump chamber at least partially enclosed within the housing, as taught by Malbec, for the purpose of providing a suitable means of keeping the inner components of the pump protected from the outside environment, thereby ensuring proper functionality.
Regarding claim 53, Burnett discloses wherein the device comprises a peristaltic pump (paragraph 0055), but is silent to wherein the inflow catheter is fluidly connected to the outflow conduit such that fluid passes directly from the at least one inflow catheter to the at least one outflow conduit.
However, Malbec teaches a peristaltic pump (abstract) wherein the in the inflow tubing 11 is fluidly connected to the outflow conduit 11 such that fluid passes directly from the at least one inflow tubing to the at least one outflow tubing (fig. 2, inflow tubing 11 on right side, outflow tubing 11 on left side, formed of the same tube 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump disclosed in Burnett to wherein the inflow catheter is fluidly connected to the outflow conduit such that fluid passes directly from the at least one inflow catheter to the at least one outflow conduit, as taught and suggested by Malbec, for the purpose of removing the requirement for connection ports to the pump, thereby minimizing the risk of fluid leaks from said connection ports due to an imperfect seal.
Regarding claim 54, Burnett discloses wherein the device comprises a peristaltic pump (paragraph 0055), but is silent to wherein the inflow catheter is integral with the outflow conduit forming a continuous tube
However, Malbec teaches a peristaltic pump (abstract) wherein the inflow tubing 11 is integral with the outflow tubing 11 forming a continuous tube (fig. 2, inflow tubing 11 on right side, outflow tubing 11 on left side, formed of the same tube 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump disclosed in Burnett to wherein the inflow catheter is integral with the outflow conduit forming a continuous tube, as taught and suggested by Malbec, for the purpose of removing the requirement for connection ports to the pump, thereby minimizing the risk of fluid leaks from said connection ports due to an imperfect seal.
Regarding claim 55, Burnett discloses wherein the device comprises a peristaltic pump (paragraph 0055), but is silent to wherein the at least one inflow catheter is contiguous with the at least one outflow conduit.
However, Malbec teaches a peristaltic pump (abstract) wherein the at least one inflow tubing 11 is contiguous with the at least one outflow conduit 11 (fig. 2, inflow tubing 11 on right side, outflow tubing on left side, formed by one continuous tube 11, the inflow and outflow tubing therefore sharing a common border)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burnett to have the inflow catheter contiguous with the at least one outflow conduit, as taught and suggested by Malbec, for the purpose of removing the requirement for connection ports to the pump, thereby minimizing the risk of fluid leaks from said connection ports due to an imperfect seal.
Regarding claim 67, Burnett discloses a pump that is a peristaltic pump configured to draw fluid from an inflow drainage lumen to the pump chamber, thereby exerting a negative pressure to at least a portion of the renal pelvis (paragraph 0055), but is silent to wherein the pump comprises: a housing defining at least one fluid inflow port fluidly connected to the at least one inflow drainage lumen and at least one outflow port fluidly connected to the at least one outflow drainage lumen; and a pump chamber at least partially enclosed within the housing fluidly connected to the at least one fluid inflow port and the at least one fluid outflow port.
However, Malbec teaches a pump assembly (abstract) wherein the pump comprises: a housing 8 defining at least one fluid inflow port fluidly connected to the at least one inflow drainage lumen and at least one outflow port fluidly connected to the at least one outflow drainage lumen (fig. 1, housing 8 defining openings 10 at inflow and outflow sides, which connect to the lumens of tubing 11), and
A pump chamber 5 at least partially enclosed within the housing 8 fluidly connected to the at least one fluid inflow port and the at least one fluid outflow port (fig. 1, disk 5 with planet gears 22 connected to housing 8), wherein the pump is configured to draw the fluid through the at least one inflow drainage lumen to the pump chamber, thereby exerting a negative pressure to at least a portion of the renal pelvis (abstract, a peristaltic pump would inherently draw fluid from an inflow lumen to the pump chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump disclosed in Burnett with a housing defining at least one fluid inflow port and at least one outflow port, and a pump chamber at least partially enclosed within the housing, as taught by Malbec, for the purpose of providing a suitable means of keeping the inner components of the pump protected from the outside environment, thereby ensuring proper functionality.
Claims 20-21 and 45  is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Norton, and in further view of Wampler (US 20110118537 A1)
Regarding claim 20, Burnett discloses the pump assembly further comprising an external controller 116 configured to be positioned outside the body (fig. 14, external controller 116), but fails to teach wherein the external controller is electrically coupled to the pump to provide power to the pump.
However, Wampler teaches a pump assembly (abstract) comprising an external controller 26 positioned outside the body (paragraph 0043, “externally worn motor controller 26”, fig. 1), wherein the external controller is electrically coupled to the pump to provide power to the pump (fig. 3, controller 26 with battery 40 electrically connected to motor, see paragraph 0043, “rechargeable battery 40 for providing power to the motor”, abstract, “The pump receives power from a percutaneous lead…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the external controller disclosed in Burnett to be electrically coupled to the pump to provide power to the pump, as taught by Wampler, for the purpose of providing an additional means of providing power to the pump assembly that provides an external means of replacing the battery, thereby limiting surgery required to replace a power source.
Regarding claim 21, Burnett , as modified by Wampler, discloses a pump assembly comprising at least one electrical cable 16 extending between the external controller 140 and the pump and being configured to pass through at least one percutaneous access opening in the patient’s body (paragraph 0071, “In both systems 10, 100, the lead lines 16 and 126 are fed out percutaneously out of the skin to connect to external controller 26).
Regarding claim 45, Burnett discloses an external controller 116 for providing operating instructions from the controller to the pump (paragraph 0065, “the physician and/or patient may activate the pump 101 using the external controls 116 at their discretion”), but fails to teach the method  further comprising connecting the pump to a percutaneous shielded wire extending from an external controller for providing power and operating instructions from the controller to the pump
However, Wampler teaches a pump assembly wherein the pump is connected via a shielded percutaneous wire (paragraph 0043, “Lead 16 may comprise a plurality of wires the provide power and/or control signals to pump 12. Also see paragraph 0056, “A thin sheath 90, such as shrink tubing or the like, may be used to restrain lead lines 16 to the outer surface of the thin wall 82…”, thereby suggesting that the wires are “shielded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Burnett to by connecting the pump to a percutaneous shielded wire extending from an external controller for providing power and operating instructions from the controller pump, as taught by Wampler, for the purpose of providing an additional means of providing power to the pump assembly that provides an external means of replacing the battery, thereby limiting surgery required to replace a power source.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Norton, and in further view of Moorhead (US 5865764) and Wampler 
Regarding claim 27, Norton fails to teach a power supply for providing power to the pump and controller, and a remote computer device in wired communication with the controller, the remove computer device being configured to provide instructions to the controller for operating the pump and to receive information from the controller about at least one physiological condition in the body.
However, Moorhead teaches a pump assembly (abstract) wherein a remote computer device 156 is in wired communication with a controller 154 that controls pump 116  (fig. 2, computer 156 communicating via cable 155 to controller 154, col. 8, lines 16-27), the remote computer device configured to provide instructions to the controller for operating the pump and to receive information from the controller about a physiological condition in the body (col. 8, lines 41-55,  Data from pressure transducer 148 and the flow rate sensor 149 are analyzed by the computer 156 to determine the IFP [internal fluid pressure]…The IFP is maintained at a desired set-point by the computer 156 through the programmable digital controller board 154 and the pump speed controller 158 to set the speed of the controllable pump 11”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed in Burnett to add a remote computer device in wired communication with the controller, the remote computer device being configured to provide instructions to the controller for operating the pump and to receive information from the controller about a physiological condition of the body, as taught by  Moorhead, for the purpose of providing the ability to process and analyze data (see Moorhead, col. 8, lines 41-55), thereby gaining accurate measurements as a basis for the instructions given to the pump.
Moreover, Wampler teaches a power supply that provides power to the controller and the pump (paragraph 0043, “Controller 26 preferably comprises… a rechargeable battery 40 for providing power to the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed in Burnett to have a power source that powers both the controller and the pump, as taught by Wampler, for the purpose of providing an additional means of providing power to the pump assembly that provides an external means of replacing the battery, thereby limiting surgery required to replace a power source.
Regarding claim 28, Burnett discloses wherein the power supply comprises a battery positioned in the pump (“battery”, see paragraph 0064)
Regarding claim 29, Burnett discloses wherein the power supply comprises an induction coil (paragraph 0016, “the pump may be tethered to an inductive charging coil for recharging”).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Norton, Wampler, and Moorhead, and in further view of Warrington (US 20150290411)
Regarding claim 30, Burnett, as modified by Norton, Wampler, and Moorhead, fails to teach wherein information received from the controller comprises an indication of a charge remaining of the battery.
However, Warrington teaches a suction assembly (abstract) comprising an indication of a charge remaining in the battery (fig. 1, indicator lights 25, paragraph 0039, “Circuit board 26 may also be in communication with indicator lights 25, which may serve to indicate the amount of charge available from the batter 20”), thereby teaching that indicators of battery life given from a controller are known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system disclosed in Burnett, as modified by Norton, Wampler, and Moorhead, to provide an indication of a charge remaining of the battery, as taught by Warrington, and have the indication be communicated to the computer from the controller for the purpose of providing a suitable means 
Claims 31 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Norton, and in further view of Williams (US 20130197471 A1)
Regarding claims 31 and 66, Burnett, as modified by Norton, fails to teach the system further comprising at least one fluid sensor in fluid communication with a fluid conduit in the pump, wherein the controller is configured to: receive and process information from the at least one fluid sensor to determine flow rate of the fluid through the drainage lumen, compare the determined flow rate or flow volume to a target volume, and adjust the pump based on the comparison to decrease the flow rate through the drainage lumen.
However, Williams teaches a suction system (abstract) comprising at least one fluid sensor in fluid communication with a fluid conduit in the pump (paragraph 0278, “a flow rate sensor may be utilized to measure a flow rate”) wherein the controller is configured to: receive and process information from the at least one fluid sensor to determine flow rate of the fluid through the drainage lumen, compare the determined flow rate to a target flow rate, and adjust the pump based on the comparison to decrease the flow rate through the drainage lumen (paragraph 0278, “the rotational speed… may be increased or decreased to minimize or reduce a deviation between a set point flow rate and the flow rate determined from the pump speed, flow rate sensor, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burnett to include a flow sensor in fluid communication with a fluid conduit of the pump, and modify the controller to be configured to perform the above described functionality, as taught by Williams, for the purpose of providing a suitable means of automatically adjusting the pump speed, thereby keeping the flow rate at a constant target rate (see Williams, paragraph 0278).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Norton, and in further view of Luxon (US 20160310711)
Regarding claim 32, Burnett, as modified by Norton, discloses the system further comprising at least one catheter probe sensor positioned on the retention portion of the at least on ureteral catheter (see Burnett, sensor 122 on distal end of intake tube 107, the distal end of the intake tube 107 now comprising the retention structure disclosed in Norton), but fails to teach wherein the controller is configured to: receive and process information from the at least one catheter probe sensor to determine a magnitude of negative pressure provided to the kidney and/or renal pelvis through the drainage lumen of the at least one ureteral catheter; compare the determined magnitude of the negative pressure to a target negative pressure value, and adjust the pump decrease the magnitude of the negative pressure when the determined magnitude is greater than a target negative pressure value.
However, Luxon teaches a pump assembly for drainage (abstract) wherein the controller is configured to: receive and process information from the at least one catheter probe sensor to determine a magnitude of negative pressure provided to the patient through the drainage lumen of the at least one ureteral catheter; compare the determined magnitude of the negative pressure to a target negative pressure value, and adjust the pump decrease the magnitude of the negative pressure when the determined magnitude is greater than the target negative pressure value (paragraph 0155, “A pressure sensor 287 resides within drainage tube at the proximal (patient) end, and thereby measures the pressure applied to the patient. The measurement value obtained by the sensor 287 is sent back to the pumping mechanism 286, and the pressure generated by the pumping mechanism 286 is adjusted in order to keep the pressure at the sensor 287 (and patient) at the desired level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller and sensor disclosed in Burnett, as modified by Norton, to receive and process information from the at least one catheter probe sensor to determine a magnitude of negative pressure provided to the kidney and/or renal pelvis through the drainage lumen of the at least one ureteral catheter; compare the determined magnitude of the negative pressure to a target negative pressure value, and adjust the pump decrease the magnitude of the negative pressure when the determined magnitude is greater than the target negative pressure value, as taught by Luxon, for the purpose of providing a suitable means of automatically controlling the negative pressure to stay at a consistent level (see Luxon, paragraph 0155), thereby preventing excess suction that could potentially damage surrounding tissue.
Claims 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Norton, and in further view of Yamatani (US 20130338580).
Regarding claim 57, Burnett, as modified by Norton, discloses wherein the retention portion of the inflow catheter, when deployed, defines a three-dimensional shape sized and positioned to maintain patency of fluid flow between the renal pelvis and a proximal end of the inflow catheter (see Norton, retention coil 14 in a three-dimensional shape in the renal pelvis 12), and appears to teach wherein the retention portion inhibits mucosal tissue from appreciably occluding the at least one protected drainage hole when the negative pressure is applied through the inflow catheter (see analysis of claim 52 above, also see annotated fig. 5 of Norton above).
However, if this is not clearly envisioned by the applicant, Yamatani teaches an endoscopic device for suction (paragraph 0005) wherein the distal end inhibits mucosal tissue form appreciably occluding drainage holes when the negative pressure is applied through the inflow catheter (paragraph 0038, “Additionally, a plurality of through holes (opening portion) 4 are provided in an outer wall of the bending portion 3, and communicates with the internal space”, paragraph 0059, “the tissue T can also be prevented from being suctioned through the through holes 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the retention portion disclosed in Burnett, as modified by Norton, to be configured to inhibit mucosal tissue from occluding the at least one drainage hole when the negative pressure is applied through the inflow catheter, as taught by Yamatani, for the purpose of preventing tissue from being suctioned (see Yamatani, paragraph 0059, “the tissue T can also be prevented from being suctioned through the through holes 4), thereby reducing tissue damage done during the suction process).
Regarding claim 60, Burnett, as modified by Norton, discloses wherein the retention portion of the inflow catheter comprises a radially inwardly facing side comprising at least one drainage hole (see Norton, fig. 2, retention coil 14 comprising drainage holes), but fails to teach a radially outwardly facing side that is essentially free or free of drainage holes.
However, Yamatani teaches an endoscopic device for suction (paragraph 0005) with a distal end comprising a radially inwardly facing side 3 comprising at least one drainage hole 4 (paragraph 0038, “Additionally, a plurality of through holes (opening portion) 4 are provided in an outer wall of the bending portion 3, and communicates with the internal space”) and a radially outwardly facing side that is free of drainage holes (fig. 1, surface 4a with no drainage holes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Burnett, as modified by Norton, to make the retention portion have a radially outwardly facing side that is essentially free of drainage holes, as taught by Yamatani, for the purpose of preventing tissue from being suctioned (see Yamatani, paragraph 0059, “the tissue T can also be prevented from being suctioned through the through holes 4), thereby reducing tissue damage done during the suction process.
Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Norton, and in further view of Gellman (US 20030181842)
Regarding claim 58, Burnett, as modified by Norton, discloses wherein the retention portion of the inflow catheter comprises at least a first coil having a first diameter, and appears to teach at least a second coil having a second diameter (see Norton, fig. 2, retention coil 14 appears to have 2 coils), but fails to teach wherein the first diameter is greater than the second diameter.
However, Gellman discloses a stent inside the kidney (abstract) wherein the retention portion 200” comprises at least a first coil 206d”, and at least a second coil 206c” having a second diameter, the first diameter being greater than the second diameter (fig. 3B, retention element 200” with coils 206a”-206d” in increasing diameter going down, also see paragraph 0008, “According to an alternative embodiment, the distances at which the elastic member is adapted to coil varies to form the elastic member as a conical spiral having a plurality of coils, each of the plurality of coils having an associated diameter, and the associated diameter increasing as the coils extend toward the second end of the elongate stent.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the retention portion disclosed in Burnett, as modified by Norton, to comprise at least a first coil having a first diameter, and at least a second coil having a second diameter, the first diameter being greater than the second diameter, as taught by Gellman, for the purpose of providing a means for the coils of relatively smaller diameter to pass through the coils having a relatively larger diameter in response to an axial force (see Gellman, paragraph 0011), thereby increasing the retention portion’s ability to adapt based on ureter lengthening (see Gellman, paragraph 0052, “in response to the ureter 102 lengthening from the nominal state for any reason, both sets of coils 206a’-206d’ and 206a” a-206d” are available for compression…”).
Regarding claim 59 Burnett, as modified by Norton, appears to teach wherein the retention portion of the inflow catheter comprises a plurality of coils (see Norton, fig. 2, retention coil 14 appears to have 2 coils), but fails to teach wherein a distal-most coil of the plurality of coils has a smaller diameter than other coils of the plurality of coils
However, Gellman teaches wherein the retention portion comprises a plurality of coils 206a”-206d”, and wherein a distal-most coil of the plurality of coils has a smaller diameter than other coils of the plurality of coils (fig. 3B, retention element 200” with coils 206a”-206d” in increasing diameter going down, also see paragraph 0008, “According to an alternative embodiment, the distances at which the elastic member is adapted to coil varies to form the elastic member as a conical spiral having a plurality of coils, each of the plurality of coils having an associated diameter, and the associated diameter increasing as the coils extend toward the second end of the elongate stent.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the retention portion disclosed in Burnett, as modified by Norton, to comprise a plurality of coils, wherein a distal-most coil of the plurality of coils has a smaller diameter than other coils of the plurality of coils, as taught by Gellman, for the purpose of providing a means for the coils of relatively smaller diameter to pass through the coils having a relatively larger diameter in response to an axial force (see Gellman, paragraph 0011), thereby increasing the retention portion’s ability to adapt based on ureter lengthening (see Gellman, paragraph 0052, “in response to the ureter 102 lengthening from the nominal state for any reason, both sets of coils 206a’-206d’ and 206a” a-206d” are available for compression…”).
Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi (US 20030060806) in view of Burnett and Norton.
Regarding claim 70, Ikeguchi discloses a method for deploying a negative pressure therapy system within a urinary tract (abstract), the method comprising: using a negative pressure source 36 outside of the urinary tract 35, inserting an inflow catheter 32 of a urinary catheter into the urinary tract, wherein the inflow catheter comprises at least one inflow drainage lumen fluidly connected to the negative pressure source (fig. 2, vacuum source 36 in indirect fluid connection to catheter 32 via container 34), and a retention portion 38, deploying the retention portion of the inflow catheter to maintain patency of fluid flow from the kidney through at least a portion of the inflow drainage lumen (fig. 2, retention balloon 38)
But fails to teach wherein the negative pressure source is implanted, wherein the retention portion is deployed within a renal pelvis of a urinary tract and comprises at least one protected drainage hole leading to the at least one inflow drainage lumen, and expelling fluid from the negative pressure source to a bladder of the patient through an outflow conduit at least partially deployed within a bladder of the urinary tract, the outflow member comprising at least one outflow drainage lumen in fluid communication with the implanted negative pressure source, wherein the retention portion is configured to establish an outer periphery or protective surface area that inhibits mucosal tissue from occluding the at least one protected drainage hole(s), port(s) or perforation(s) upon application of negative pressure through the catheter.
However, Burnett teaches a suction system (abstract) wherein the negative pressure source is implanted (fig. 14, pump 101 within subcutaneous area 112) and expels fluid from the negative pressure source to a bladder of the patient through an outflow conduit at least partially deployed within a bladder of the urinary tract (fig. 14, outflow tubing 108 transmits fluid to bladder 110), the outflow member comprising at least one outflow drainage lumen in fluid communication with the implanted negative pressure source (fig. 14, outflow tubing 18 would have a lumen if it transmits fluid from one location to another).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method disclosed in Ikeguchi by implanting the negative pressure source, as taught by Burnett, for the purpose of providing a suitable means for allowing the assembly to be mobile with the patient, thereby allowing the patient to use the device while in various environments.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Ikeguchi to expel fluid from the negative pressure source to a bladder of the patient through an outflow conduit at least partially deployed within a bladder of the urinary tract, the outflow member comprising at least one outflow drainage lumen in fluid communication with the implanted negative pressure source, as taught by Burnett, for the purpose of providing a convenient location for fluids drained from the kidney to enter (see Burnett, paragraph 0010, “permit assisted flow of the excess fluid collections into the bladder”), thereby removing the need for an external drainage source and keeping the assembly mobile.
	Further, Norton teaches a retention portion 14 that is deployed within a renal pelvis 12 of a urinary tract comprising at least one protected drainage hole leading to the at least one inflow drainage lumen (figs. 1-2, retention portion 14 within renal pelvis 12, also see annotated fig. 5 below, drainage hole in inner radius is protected), and deploying the retention portion 14 of the inflow catheter within the renal pelvis to maintain patency of fluid flow from the kidney through at least a portion of the inflow drainage lumen, wherein the retention portion is configured to establish an outer periphery that inhibits mucosal tissue from occluding the at least one protected drainage hole upon application of negative pressure through the catheter (see annotated fig. 5 below, the inner drainage hole is protected by the outer periphery since the outer periphery spaces the protected drainage hole away from surrounding tissue, thus inhibiting mucosal tissue from occluding the protected drainage hole).

    PNG
    media_image2.png
    271
    680
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Ikeguchi, as modified by Burnett, to move the retention portion to be deployed within a renal pelvis of a urinary tract and to have the retention portion comprise at least one protected drainage hole leading to the at least one inflow drainage lumen, wherein the retention portion is configured to establish an outer periphery or protective surface area that inhibits mucosal tissue from occluding the at least one protected drainage hole upon application of negative pressure through the catheter, as taught by Norton, for the purpose of providing a more direct location to apply negative pressure to the kidney, thereby reducing the power needed to provide a suitable negative pressure to the kidney.
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Burnett.
Regarding claim 71, Norton discloses a method for increasing urine output rate from a patient, the method comprising: using an inflow catheter comprising a retention portion 14 deployed within a renal pelvis 12 of a urinary tract comprising at least one protected drainage hole leading to the at least one inflow drainage lumen (see annotated fig. 5 below, drainage hole in inner radius is protected), and expelling fluid  to a bladder 13 of the patient through an outflow conduit at least partially deployed within a bladder of the urinary tract, the outflow member comprising at least one outflow drainage lumen (figs. 1-2, inflow section 14 in renal pelvis 12 leading to outflow section 15 in bladder 13, retention coil 14 comprising drainage holes, see col. 2, lines 59-63, “Drainage holes 17 are provided throughout the entire length of the helical coil stent leading to the lumen, although there is a greater concentration of the drainage holes at the proximal end”), wherein the retention portion is configured to establish an outer periphery that inhibits mucosal tissue from occluding the at least one protected drainage hole upon application of negative pressure through the catheter (see annotated fig. 5 below, the inner drainage hole is protected by the outer periphery since the outer periphery spaces the protected drainage hole away from surrounding tissue, thus inhibiting mucosal tissue from occluding the protected drainage hole).

    PNG
    media_image2.png
    271
    680
    media_image2.png
    Greyscale

But fails to teach applying negative pressure to an inflow catheter to draw fluid through at least one inflow drainage lumen of the inflow catheter to an implanted negative pressure source, and expelling fluid from the negative pressure source to a bladder of the patient through a catheter or an outflow conduit, the outflow catheter or outflow conduit comprising at least one outflow drainage lumen in fluid communication with the implanted negative pressure source.
However, Burnett teaches a method of using a drainage assembly (abstract) comprising: applying negative pressure to an inflow catheter 107 to an implanted negative pressure source 101 (fig. 14, pump 101 implanted within subcutaneous space 112, and applies negative pressure to inflow drainage tubing 107), and expelling fluid from the negative pressure source 101 to a bladder 110 through an outflow conduit 108 (fig. 14, pump 101 leading to outflow tubing 108 into bladder 110), the outflow conduit comprising at least one outflow drainage lumen in fluid communication with the implanted negative pressure source 101 (fig. 14, outflow tubing 108 would inherently have a lumen if it is configured to transfer fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Norton by applying negative pressure to the inflow catheter from an implanted negative pressure source, and expelling fluid from the negative pressure source to a bladder, the outflow conduit comprising at least one outflow drainage lumen in fluid communication with the pump, as taught by Burnett, for the purpose of providing a suitable means of actively draining excess fluid from the kidney (paragraph 0010, An implantable electromechanically powered and/or magnetically coupled vesicular pump may be utilized to permit assisted flow of the excess fluid collections into the bladder), thereby speeding up the drainage process compared to if gravity alone was used.
Response to Arguments
The Declaration under 37 CFR 1.132 filed on 06/16/2022 is insufficient to overcome the rejection of previously presented claim 12 based upon 35 U.S.C. 103 as set forth in the last Office action because of the following reasons:
In response to the declaration’s argument, “None of Norton’s figures show an embodiment free of exposed or unprotected openings on the outwardly facing side of the short coil… exposed or unprotected openings can clog with and/or injure tissue when negative pressure is applied”, it is noted that the features upon which the declaration relies (i.e., being free of exposed or unprotected openings) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, the limitations from the specification are not read into the claims. See In re Van Geuns, 998 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, amended claim 1 merely requires “at least one protected drainage hole(s), port(s) or perforation(s)”. While not all of Norton’s openings are protected, Norton’s retention member has at least one protected drainage hole (see analysis of claim 1 above), and as such the device taught in Norton reads upon the rejected claim. If the device presented is structurally equivalent to the claimed invention, it necessarily performs in the same manner. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, the burden of production shifts to the applicant. See MPEP 2112.
Moreover, to be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See MPEP 716.01. 
However, the declaration does not demonstrate a nexus between the claim limitations and the objective evidence. The catheters used in the declaration’s testing were not the catheters disclosed in either Norton or Yamatani, despite the declaration’s reasoning that the catheters used were “similar to coil 14 in figs. 2 and 4-6 of Norton and Figs. 4 and 16 of Yamatani in that they each include a pigtail coil having drainage holes in the pigtail coil”. The tests further did not test the device of the proposed combination of Burnett, Norton and Yamatani. Lastly, while evidence was provided that several catheters did not inhibit mucosal tissue from occluding the drainage holes, no objective evidence was provided that the claimed invention would inhibit mucosal tissue from occluding the drainage holes.
Furthermore, in response to the argument “Ikeguchi’s catheters would be occluded and fail to protect surrounding tissues during application of negative pressure, and would be unsuitable for the used intended in the present claims… the highly compliant mucosal tissue would be drawn inward into the relatively large gaps between the filaments/struts and occlude Ikeguchi’s exposed catheter drainage orifice(s) upon application of negative pressure”, it is noted that this does not address either the device claimed in Norton nor the claimed combination of the device disclosed in Norton and Yamatani.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument “Norton’s retention designs are not suitable for application of negative pressure in the kidney, and suffer from the same deficiencies as Ikeguchi’s, Luxon’s, and Yamatani’s catheter or drain designs…. The use of Norton’s, Ikeguchi’s, Luxon’s, Yamatani’s catheter or drain designs or Gellman’s coils would not solve the problems faced when applying negative pressure to the kidney”, the examiner respectfully disagrees. While the design of Norton’s catheter does not initially use negative pressure, the retention structure would still be applicable with general drainage from a kidney of a patient. Neither Norton nor Burnett teach away from using the retention structure disclosed in Norton with a negative pressure source. Even if arguendo that the combination of Burnett and Norton creates an issue of absorbing tissue through some of the drainage holes within the retention portion, this would not necessarily defeat the purpose of either of the devices. Moreover, Yamatani further teaches a structure that allows for all of the drainage holes to avoid suctioning tissue as later described in the analysis of claim 60. 
In response to the applicant’s argument “None or Norton’s figures show an embodiment free of exposed or unprotected openings on the outwardly facing side of the short coil 14”, it is noted that the features upon which applicant relies (i.e., “free of exposed or unprotected openings on the outwardly facing side of the short coil 14) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this instance, while Norton has unprotected openings, one or more of the drainage holes are protected. The “protected drainage holes” recited in currently canceled claim 12 did not necessarily have to comprise all of the drainage holes as recited in claim 1. As long as the device has “at least one protected drainage hole”, the device taught in Norton reads upon the limitation.
Further, while Norton discloses some openings that are unprotected, Norton does not necessarily teach that the device requires unprotected openings. Norton was only used to teach a retention portion comprising at least one drainage port to permit fluid flow into the drainage lumen. Again, as long as the device has “at least one protected drainage hole”, the device taught in Norton reads upon the limitation.
In response to the applicant’s argument “One skilled in the art would not look to Gellman’s stent, which is designed to absorb force relating to lengthening and shortening of the ureter, when designing a catheter for negative pressure therapy. Gellman does not disclose or suggest application of negative pressure through their stent. Gellman is not from the same field of endeavor and is not reasonably pertinent to the present invention”, the examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gellman is considered to be analogous art to both Burnett and Norton because it pertains to the drainage of fluids from the kidney.
Further, it is noted that Applicant is simply attacking Gellman in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Burnett in view of Norton and Gellman. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Burnett in view of Norton already teaches the application of negative pressure through the device to applied to the kidney and using a retention structure with holes on the coil, and Gellman is cited only to teach specifically wherein the retention portion comprises a plurality of coils and wherein a distal-most coil of the plurality of coils has a smaller diameter than other coils of the plurality of coils.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the retention portion disclosed in Burnett, as modified by Norton, to comprise a plurality of coils, wherein a distal-most coil of the plurality of coils has a smaller diameter than other coils of the plurality of coils, as taught by Gellman, for the purpose of providing a means for the coils of relatively smaller diameter to pass through the coils having a relatively larger diameter in response to an axial force (see Gellman, paragraph 0011), thereby increasing the retention portion’s ability to adapt based on ureter lengthening (see Gellman, paragraph 0052, “in response to the ureter 102 lengthening from the nominal state for any reason, both sets of coils 206a’-206d’ and 206a” a-206d” are available for compression…”). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/Primary Examiner, Art Unit 3785